In a proceeding pursuant to CPLR article 75 to confirm an arbitration award dated August 25, 1998, the Incorporated Village of Valley Stream appeals from a judgment of the Supreme Court, Nassau County (Alpert, J.), dated June 23, 1999, which granted the petition and denied its cross petition to vacate the award.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, the arbitration award did not violate a strong public policy, was not irrational, and did not clearly exceed a specifically enumerated limitation on the arbitrator’s power (see, Matter of Board of Educ. v Arlington Teachers Assn., 78 NY2d 33, 37; Matter of Town of Callicoon [Civil Serv. Empls. Assn.], 70 NY2d 907; Matter of Meehan v *485Nassau Community Coll., 251 AD2d 415). Thus, the Supreme Court properly granted the motion to confirm the award.
The appellant’s remaining contentions are without merit. Ritter, J. P., S. Miller, Friedmann and Florio, JJ., concur.